UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7941



FRANK M. NEFF,

                                            Plaintiff - Appellant,

          versus


WARDEN, Maryland House of Corrections;
COMMISSIONER OF CORRECTIONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
03-3001)


Submitted:   June 24, 2004                  Decided:   July 1, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank M. Neff, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Frank M. Neff appeals from the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) action.

The district court dismissed the complaint for failure to comply

with its order to file a supplemental complaint to cure the defects

in the original complaint.

          The district court’s dismissal without prejudice is not

appealable. See Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).      A dismissal without

prejudice is a final order only if no amendment could cure the

defects in the complaint.    Id. at 1067.   In ascertaining whether a

dismissal without prejudice is reviewable in this court, we must

determine “whether the plaintiff could save his action by merely

amending his complaint.”    Id.   Because Neff may cure the defect in

his complaint by filing a supplemental complaint in accordance with

the district court’s order, the dismissal order is not appealable.

          Accordingly, we deny Neff’s motion for appointment of

counsel and dismiss the appeal for lack of jurisdiction.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           DISMISSED




                                  - 2 -